Title: January 3d 1780 Monday.
From: Adams, John Quincy
To: 


       This morning we got up at 5 o clock and at 6 we set away from Benbibere. We dined in a little hut amongst the mules and at about 6 o clock we arrived at Astorga. We have had very Good roads all this day. The Guide told us that we had 7 Leagues but we had 10 good English Leagues.
       In the first volume of this journal I promised to give a description of several things. I will now give one of the Roads, Houses, men, &c from Corunna as far as this place. The roads in General are very bad. The Lodgings I will not attempt to describe for it is impossible. However I will say something about them. We did
       
       
       
       not once lodge with the mules but not much better. They shew us chambers in which any body would think a half a dozen hogs had lived there six months. I have in my first volume said something about Castellano. We have not met with any place quite so bad as that but we have come very near it. Sometimes we might see a chimney but it is very seldom. They have a large flat stone in the middle of the room and they punch two or three holes in the roof of the house out of which some of the Smoke goes and the rest must be borne with. They never wash nor sweep their floors from the time the houses are made to the time they are pull’d down. The roofs of the houses are generally a parcel of boards cover’d with straw. As for the People they are Lazy, dirty, Nasty and in short I can compare them to nothing but a parcel of hogs. Their cloaths are commonly of a dirt colour and their Breeches are big enough for to put a bushel of Corn in besides themselves. I do not wonder at it. Poor Creatures they are eat up by their preists. Near three quarters of what they earn goes to the Preists and with the other Quarter they must live as they can. Thus is the whole of this Kingdom deceived and deluded by their Religion. I thank Almighty God that I was born in a Country where any body may get a good living if they Please. Thus have I given a description of several things. At another opportunity I will give one of several others.
      